UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6046


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KAREEM ANTWAN DOCTOR,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:13-cr-00811-PMD-1;
2:17-cv-02164-PMD)


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kareem Antwan Doctor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kareem Antwan Doctor seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. We granted a limited remand to the district court

for further factual development as to whether Doctor filed a timely notice of appeal.

United States v. Doctor, 728 F. App’x 230 (4th Cir. 2018) (No. 18-6046).                 After

reviewing the record and the relevant Bureau of Prison transfer records, the court

determined that he did not. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       Parties are accorded 60 days after the entry of the district court’s final judgment or

order to note an appeal in cases involving the United States, Fed. R. App. P. 4(a)(1)(B)(i),

unless the district court extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice

of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205,

214 (2007).

       The district court’s order was entered on the docket on August 18, 2017. We

conclude that the district court did not clearly err in finding that Doctor filed his notice of

appeal, at the earliest, 102 days later, on November 28, 2017. See Fed. R. Civ. P.

52(a)(6) (district court’s factual findings reviewed for clear error). Because Doctor failed

to file a timely notice of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal. We dispense with oral argument because the facts and




                                              2
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3